     Case 1:19-cv-00369-DAD-JLT Document 48 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO CORREA,                                   Case No. 1:19-cv-00369-DAD-JLT (PC)

12                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                       MOTION FOR RESPONSE
13           v.
                                                       (Doc. 46)
14    BRAUDRICK, et al.,

15                       Defendants.

16

17          On November 15, 2020, the Court issued an order granting Plaintiff’s motion to extend
18   the discovery deadline and extended the deadline to February 8, 2021. (Doc. 45.) On November
19   25, 2020, the U.S. Postal Service returned the order as undeliverable. On December 11, 2020,
20   Plaintiff filed a motion requesting a response to his prior motion for an extension. (Doc. 46.) The
21   return address on the present motion is the same address at which the Clerk’s Office mailed the
22   prior order; thus, the Court is unsure why the latter was returned as undeliverable. Given this, the
23   Court GRANTS Plaintiff’s motion (Doc. 46) and DIRECTS the Clerk’s Office to re-serve a copy
24   of the order granting Plaintiff’s motion for an extension (Doc. 45) on Plaintiff.
25   ///
26   ///
27   ///
28   ///
     Case 1:19-cv-00369-DAD-JLT Document 48 Filed 12/14/20 Page 2 of 2


 1           Plaintiff also requests a response to a motion requesting a copy of his opposition to

 2   Defendants’ motion for summary judgment. However, the Court has not received such a motion;

 3   so, it is unable to grant this requested relief.

 4
     IT IS SO ORDERED.
 5

 6       Dated:     December 14, 2020                          /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
